Atkinson, J.
1. The pendency in this court of a bill of exceptions assigning as error the granting of an order authorizing a receiver to sell certain property, there having been no supersedeas as required by law in cases of this kind, was no obstacle to the hearing and determination of a second application to sell, presented by the receiver to the judge.
2. Under the facts disclosed by the record, there was no error in refusing to vacate the order of sale which had been granted upon the receiver’s second application. Judgment affirmed,.
Harrison & Peeples, for plain tiff in error.
J. S. Boynton and R. T. Daniel, contra.